DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: the multitude of excipients and the 7 (brimonidine and brinzolamide) comprising compositions. The species are independent or distinct because the structural and chemical divergence between excipients and combinations of excipients. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required to elect the composition species (e.g., Examples 1-15 in Table 3).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
A different field of search: it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, employing different search queries, a different field of search, etc.)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Amol Kavathekar on 10/20/2022 a provisional election was made without traverse to prosecute the invention of Example 14 in Table 3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
This application files priority to IN202011023076 filed on 06/02/2020.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 6/1/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bracko et al. (WO 2013025696 A1).

Claimed invention
Claim 1 is drawn to an ophthalmic pharmaceutical composition comprising:
brinzolamide or its pharmaceutically acceptable salts, 
brimonidine or its pharmaceutically acceptable salts, 
one or more pharmaceutically acceptable excipients;
Claim 10 further adds:
a polymer, 
a buffer,
a preservative;

wherein the pharmaceutical composition is free of borate.

Prior art
Bracko teaches ophthalmic formulations comprising (i) ophthalmic drug, (ii) at least one wetting agent (i.e., excipient), and (iii) aqueous vehicle, where the ophthalmic drug is in aqueous suspension in the formulation. Bracko teaches the ophthalmic drug is preferably a combination of brinzolamide and brimonidine. See abstract; p. 23:16-18. The composition is free of boric acid.

Claim 2 limits claim 1, wherein the pharmaceutical composition comprises one or more preservative.  The aqueous vehicle preferably includes preservative. See p. 17:24.

Claim 3 limits claim 1, wherein the pharmaceutical composition comprises one or more preservative in an amount of 0.0036% to 0.05% w/v of the composition.  The preservative is preferably present in amounts in the range of 0.008-0.015%. See p. 18:7-8.

Claim 4 limits claim 1, wherein the pharmaceutical composition comprises benzalkonium chloride in an amount of 0.01% w/v of the composition.  Benzalkonium chloride is an especially preferred preservative and is exemplified at 0.01%. See p. 18:3-4; see also p. 32.

Claim 5 limits claim 1, wherein the pharmaceutical composition has a pH of about 5.0 to 8.0.  Bracko teaches particularly preferably pH ranges of about 7.2 to about 7.7, about 7.1 to about 7.9, or about 7.5 to about 8.0. See p. 19:16-20.

Claim 6 limits claim 1, wherein the composition comprises one or more polyol. The aqueous vehicle also contains a tonicity agent which is preferably mannitol, i.e., polyol. See p. 18:14-17.

Claim 8 limits claim 1, wherein brimonidine is in dissolved form and brinzolamide is suspended or dispersed in the composition.  Bracko teaches the brinzolamide is present as a suspension, and the brimonidine tartrate is dissolved in the aqueous vehicle. See p. 14:29-32.

Claim 9 limits claim 1. wherein the composition is in the form of a suspension, solution, emulsion, gel. dispersion or nanodispersion.  Bracko teaches the composition is in the drug is in a suspension dispersed in a solution. See p. 6:14; see also p. 11:3-4.

Independent Claim 10 adds a polymer, buffer, preservative and an intended use for the composition. Bracko teaches poloxamer (i.e., polymer) is used as the wetting agent (see Fig. 3; see also p. 15:11-12) and Bracko teaches that the pH of the composition is stabilized using a buffer (see p. 19:22-30). Bracko teaches that a preservative is added as outlined above. Regarding the intended use, it is noted that the claims are drawn to a product, not a method of using the composition. The limitation of “lowering the intraocular pressure” is an intended use for the product that is claimed. The intended use only describes a purpose or function of the product being claimed. It is, therefore, not given any patentable weight.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629